The opinion of the court was announced by — ■
Baldwin, C. J.
Bill for the foreclosure of a mortgage. The defendants being properly served, were ruled to answer by a day fixed, and having failed to comply with this rule, a default was entered. Motion to set aside this’default was overruled. The bill of exceptions states that the court held that the excuse for the failure to plead was sufficient,- but that "the answer of defendants did not show any meritorious defense. We do not think the court erred in this ruling.
The mortgage was given to secure the complainant or her assignor against an incumbrance upon certain real estate sold by the respondents. The defense is that the property taken in consideration of this agreement was not of the value represented. It is -not claimed that there were false or fraudulent representations made as to the condition of the property sold. The defendants will, therefore, have to stand by their contract.
It is claimed the judgment was excessive. There was a commissioner to take the evidence in the cause after the default was entered, and it was upon his report that the court rendered the judgment. This evidence is not certified up in the record. In its absence, we are to presume that it justified the judgment of .the court.
Affirmed.